Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 1-20, applicant argues the claims should not be rejected under 35 USC § 101 because the claims as amended recite significantly more than an abstract idea. Applicant’s remarks and amendments have been fully considered and are found convincing. The model which is utilized to delineate the RTCT image is further using the information to display the newly determine clinical target volume. The rejection under 35 USC § 101 with regards to claim(s) 1-20 is withdrawn.
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest:

The prior art of record teaches the claimed limitations as follows: See D1 [US 2019/0192880 A1] and D2 [US 2017/0084041 A1].

Claim 1: A clinical target volume delineation method applicable in an electronic device, the method comprising: 
receiving a radiotherapy computed tomography (RTCT) image; [D1, [00035-0036]] D1 teaches the image data refers to information that represents an image. For example, an image of a tumor may be represented by an array of pixel values, wherein the image data is that of a radiotherapy image data.

obtaining a plurality of binary images by delineating a gross tumor volume (GTV), lymph nodes (LNs), and organs at risk (OARs) in the RTCT image; [D1, [0100]] D1 teaches feature extraction portion of the neural network includes an input layer, e.g., functions of medical images or functions of anatomy maps. In some embodiments, the patient anatomy information may be encoded in binary masks or images in which delineated structures like the radiotherapy target and nearby organs at risk are represented by a fixed pixel value and all pixels outside the structure are set to a background value.

calculating a signed distance map (SDM) for each of the binary images; [D1, [0100]] D1 teaches in some embodiments, the patient anatomy information may be encoded as signed distance maps in which each pixel value is equal to the shortest distance to the structure boundary, where pixels inside the structure are assigned a positive value and pixels outside the structure are assigned a negative value.

inputting the RTCT image and all the SDM into a clinical target volume (CTV) delineation model; and [D1, [0107]] D1 teaches the output map construction of neural network  may generate output map using one or more features output by feature extraction portion.

[D1, [0116]] D1 teaches the one or more anatomy maps may comprise delineations of the target volumes and normal critical organs in the one or more training images.

displaying a user interface on a display of the electronic device and displaying the delineated CTV on the user interface.

D1 does not explicitly teach the configuration in which the plurality of binary images are obtained and the signed distance map calculated from the binary image.

[D2, [0003, 0008 and 0071-0074]] D2 teaches the use of the generation of multiple binary images for multiple segments. 

However, D1 in view of D2 does not teach the obtaining a plurality of binary images by delineating a gross tumor volume, lymph nodes), and organs at risk in the radiotherapy computed tomography image and the calculation of the signed distance map from each of the gathered the binary image data. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661